[Cite as State v. Schrock, 2017-Ohio-2723.]


                                       IN THE COURT OF APPEALS

                                   ELEVENTH APPELLATE DISTRICT

                                        PORTAGE COUNTY, OHIO


   STATE OF OHIO,                                      :        MEMORANDUM OPINION

                       Plaintiff-Appellee,             :
                                                                CASE NO. 2016-P-0078
              - vs -                                   :

   MATTHEW M. SCHROCK,                                 :

                       Defendant-Appellant.            :


   Criminal Appeal from the Court of Common Pleas, Case No. 2013 CR 00164.

   Judgment: Appeal dismissed.


   Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
   OH 44266 (For Plaintiff-Appellee).

   Matthew M. Schrock, pro se, Portage County Jail, 8204 Infirmary Road, Ravenna, OH
   44266 (Defendant-Appellant).




   CYNTHIA WESTCOTT RICE, P.J.

       {¶1}            On December 5, 2016, appellant, Matthew M. Schrock, pro se, filed a

notice of appeal from a November 21, 2016 judgment issued by the Portage County Court

of Common Pleas denying his motion for judicial release without a hearing.

       {¶2}            Pursuant to Article IV, Section 3(B)(2), of the Ohio Constitution, appellate

courts have jurisdiction to review, affirm, modify, or reverse judgments or final orders from
courts of record inferior to the court of appeals and from final orders or actions of

administrative officers or agencies.

       {¶3}       In State v. Coffman, 91 Ohio St.3d 125, 126, 2001-Ohio-273, the Supreme

Court of Ohio expressly held that “a trial court’s denial of a motion for shock probation is

never a final appealable order.” In addition, appellate courts in Ohio that have addressed

this issue after Coffman have held that the same logic is applicable to a denial of a motion

for judicial release since it mirrors shock probation. See State v. Woods, 141 Ohio App.3d

549, 550 (2001); State v. Williams, 10th Dist. Franklin No. 07AP-1035, 2008-Ohio-1906, at

¶8; State v. Mayle, 5th Dist. Morgan Nos. 07-CA-0006 and 07-CA-0007, 2008-Ohio-3761,

at ¶13; State v. Greene, 2d Dist. Greene No. 02-CA-17, 2002-Ohio-2595, at ¶6. Since

there is no right to judicial release, the denial of a motion for judicial release cannot affect a

“substantial right” as that term is defined in R.C. 2505.02(A)(1).

       {¶4}       Therefore, this appeal is hereby dismissed, sua sponte, for lack of a final

appealable order.

       {¶5}       Appeal dismissed.



   TIMOTHY P. CANNON, J.,

   THOMAS R. WRIGHT, J.,

   concur.




                                                  2